840 F.2d 18
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Columbus Jasper SOUTHERLAND, Jr., d/b/a South Land Company,Plaintiff- Appellant,v.GEORGIA MARBLE COMPANY, INC., a Jim Walker Corporation,Defendant-Appellee.
No. 87-5717.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Pro se plaintiff Southerland appeals the district court's judgment dismissing his complaint filed under the Sherman Act, 15 U.S.C. Secs. 1 & 2, for failure to state a claim.  Fed.R.Civ.P. 12(b)(6).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking $180,000,000 in damages and injunctive relief, the plaintiff claimed that the defendant, Georgia Marble Company (GMC), a refiner of marble and marble by-products, had monopolized and attempted to monopolize the marble refining industry in Georgia.  In a rambling conclusory dissertation, the plaintiff alleged that GMC had unlawfully acquired a substantial share of the market in a manner which excluded competitors from the field.


3
Upon review, we conclude that the district court properly dismissed the complaint for the reasons contained in the magistrate's report entered May 11, 1987, and adopted by the district court in its memorandum opinion dated May 26, 1987.  Accordingly, we affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.